Citation Nr: 1616372	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  11-19 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left foot plantar fasciitis with status post fracture, calcaneal spur, and pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel

INTRODUCTION

The Veteran served on active duty from July 1976 to February 2009.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran testified before the undersigned in an April 2015 Board hearing in Washington, D.C., the transcript of which is included in the record.

In a June 2015 decision, the Board (in pertinent part) granted an initial 10 percent rating for left foot plantar fasciitis with status post fracture, calcaneal spur, and pes planus.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In February 2016 the Court vacated the Board's decision and remanded the case to the Board for action consistent with a joint motion for remand (JMR).  The JMR indicated that the parties do not wish to disturb that portion of the Board's decision favorable to the appellant that granted an increased rating from noncompensable to 10 percent for that condition.  The JMR was premised on the failure of the Board to address whether the Veteran was entitled to a separate disability rating for the left foot under Diagnostic Code 5284.

As will be discussed below, when implementing this Board decision, the RO will need to amend the code sheet to reflect that the left foot is in receipt of a separate 10 percent rating under Diagnostic Code 5284.

This appeal was processed using the Veterans Benefits Management System (VBMS) and "Virtual VA" system.  In evaluating this case, these records were reviewed to ensure a complete assessment of the evidence.

The issue of entitlement to an increased rating for bilateral cataracts has been raised by the record in January 2016 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

FINDING OF FACT

For the entire initial rating period on appeal, the Veteran's left foot plantar fasciitis have been manifested by symptoms of cramping and curling of the toes which approximates moderate foot symptoms.


CONCLUSION OF LAW

For the entire initial rating period, the criteria for a separate disability rating of 10 percent for left foot plantar fasciitis, but no more, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.20, 4.71a, Diagnostic Code 5284 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473   (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated September 2008, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's claim for a higher initial evaluation is a downstream issue, which was initiated by a notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..." Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice.

The Veteran's service treatment records, post-service treatment records, the April 2015 Board hearing transcript, and the Veteran's statements are associated with the claims file.  

The Veteran was also afforded VA examinations in connection with his claim in October 2008, December 2013, and April 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran's history was taken and complete examinations were conducted that included specific clinical measures and physical examinations.  Conclusions reached and diagnoses given were consistent with the examination reports.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the rating issue currently on appeal.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two evaluations (ratings) shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The Veteran's left foot disability is rated by analogy under Diagnostic Code 5276.  Diagnostic Code 5276 provides ratings for acquired flat foot (pes planus).  A zero percent (noncompensable) rating is warranted for mild symptoms relieved by built-up shoe or arch support.  A 10 percent evaluation is warranted for moderate acquired flat feet; weight-bearing line over or medial to great toe, inward bowing of the tendo Achillis, and pain on manipulation and use of the feet, bilateral or unilateral.  A 30 percent evaluation is warranted for severe bilateral acquired flatfoot manifested by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  A 50 percent evaluation is warranted for pronounced bilateral acquired flatfoot manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo Achillis on manipulation which is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a. 

Diagnostic Code 5284, foot injuries, other, is a general code under which a variety of foot injuries may be rated.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2015).  Under Diagnostic Code 5284, foot injuries that are shown to be moderate in severity are assigned a 10 percent disability rating.  Moderately severe foot injuries are assigned a 20 percent disability rating.  Severe foot injuries are assigned a 30 percent disability rating.  In instances where the foot injury has resulted in actual loss of use of the foot, a schedular maximum 40 percent disability rating is warranted.  Id. 

The words "moderate," "moderately severe," and "severe" are not defined in Diagnostic Code 5284.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence such that its decision is "equitable and just."  38 C.F.R. § 4.86 (2015).  

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2015) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

In deciding this appeal, VA has specifically considered whether separate ratings for different periods of time are warranted, assigning different ratings for different periods of the Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Left Foot Disability 

The Board has reviewed all of the evidence in the record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decisions, there is no need to discuss in detail every piece of evidence.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

As noted above, the decision of the Board in the June 2015 decision which granted an initial 10 percent rating under Diagnostic Code 5276 for left foot pes planus was not appealed.  In the February 2016 JMR, the parties agreed that in the June 2015 decision, the Board did not adequately address whether a rating, separate or otherwise, was appropriate pursuant to Diagnostic Code 5284 for "foot injuries, other" which provides ratings for moderate, moderately severe, and severe conditions. As such, the Board's analysis below will focus on this contention.

The Veteran contends and testified before the undersigned that, despite the use of orthotics and safety boots, he has increased symptoms of pain in the heel and foot with increased use, especially with prolonged walking and standing while at work. He also testified about his plantar fasciitis symptoms, to include cramping, his toes curling, and soreness. 

The Veteran was afforded a VA examination in October 2008 in which he reported developing left heel pain in service after running or walking.  He was evaluated and diagnosed with plantar fasciitis.  X-rays in service showed a calcaneal spur.  The Veteran reported ongoing pain and discomfort with running at the heel.  He also reported mild flare-ups which caused increased pain that were precipitated by running and walking and alleviated with rest.  Upon physical examination, gait was normal, weightbearing was normal, there was tenderness at the base of the heel, no abnormal pronation, and the examiner noted that there was evidence of flatfoot.  The weight bearing line was not over the medial to great toe; however, the Veteran did have loss of arch. 

Treatment records show that the Veteran underwent a left foot partial plantar fasciotomy with excision of the plantar heel spur in March 2009.

The Veteran was afforded a VA examination in December 2013 in which he noted undergoing a heel spur removal of the left foot in March 2009.  Upon physical examination, the examiner noted no hammer toes on the left foot, hallux rigidus, claw foot, pes cavus, or malunion or nonunion of the tarsal or metatarsal bones of the left foot.  It was noted that the Veteran wore orthotics for flat feet.  Upon physical examination, there was no pain on use or manipulation of feet, indication of swelling, characteristic calluses, extreme tenderness of plantar surface, or marked pronation of the left foot.  The weight bearing line also did not fall over or medial to the great toe, and it was noted that the Veteran did not have inward bowing of the Achilles tendon. 

Correspondence from L.Z., D.P.M., in September 2014 stated that the Veteran was treated for several foot problems, some of which required surgical intervention.  The letter confirmed a diagnosis of pes planus which required the ongoing medical need for daily use of custom foot orthotics as a nonsurgical treatment and management for this condition.

The Veteran was afforded a VA examination in April 2015 in which he reported that he had no symptoms as long as he [wore] foot orthotics.  He did not report pain on use or manipulation of the feet, flare-ups that impacted the function of the foot, or any functional loss or impairment.  There was no indication of swelling on use, characteristic callouses, extreme tenderness of plantar surfaces, objective evidence of marked deformity, marked pronation, weight-bearing line falling over or medial to the great toe, lower extremity deformity other than pes planus, "inward" bowing of the Achilles tendon, marked inward displacement and severe spasm of the Achilles tendon, symptoms due to hallux valgus, or any foot injuries or other foot condition not already described.  The Veteran did have decreased longitudinal arch height of both feet on weight-bearing.

The Veteran was previously granted an initial 10 percent disability rating under Diagnostic Code 5276 as the evidence showed that use of orthotics in his shoes did not relieve the foot pain he experienced with prolonged standing or walking, especially while at work.  38 C.F.R. § 4.7.

The Board finds that Diagnostic Code 5284 is applicable in rating the Veteran's left foot plantar fasciitis.  This is especially relevant given that the Veteran testified before the undersigned as to his plantar fasciitis symptoms which include cramping and his toes curling.  The Veteran is competent to describe these symptoms.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

Moreover, as noted above, correspondence from L.Z., D.P.M., in September 2014 stated that the Veteran was treated for several foot problems, some of which required surgical intervention.  Treatment records show that the Veteran underwent a left foot partial plantar fasciotomy with excision of the plantar heel spur in March 2009.

As such, the Board finds that the Veteran's plantar fasciitis symptoms, which are not specifically addressed by any single diagnostic code, is more appropriately rated under Diagnostic Code 5284 for foot injuries.  See also 38 C.F.R. § 4.7 (if two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned); see also 38 C.F.R. § 4.3 (any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran).  The symptoms and impairment associated with the plantar fasciitis is distinguishable from that resulting from the pes planus and therefore the assignment of a separate rating under Diagnostic Code 5284 does not constitute pyramiding.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts, 5 Vet. App. 532, 538.  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio, 2 Vet. App. 625, 629.  It is permissible to switch Diagnostic Codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the Diagnostic Code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).

For these reasons, resolving reasonable doubt in the Veteran's favor, the Board finds that the weight of the competent lay and medical evidence for the entire initial rating period supports a separate 10 percent disability rating, and no higher, for the left foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
 38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 
 § 3.321(b) (1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Veteran's left foot plantar fasciitis has been manifested by cramping and curling of the toes.  The left foot pes planus is manifested by pain, tenderness, and increased pain with use of the foot, especially with prolonged walking and standing.  The schedular rating criteria provides for ratings based on these symptoms and manifestations.  The schedular rating criteria that have been applied in this case reasonably and adequately describe the Veteran's left foot disability picture and therefore referral for consideration of extraschedular ratings is not warranted. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran regarding the service-connected disability are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his occupation and daily life.  

In the absence of exceptional factors associated with the Veteran's disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

TDIU

The Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Neither the Veteran nor the evidence suggests unemployability due to service-connected disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

During the April 2015 Board hearing, the Veteran testified that he was currently employed at an automobile skill center.  Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the rating appeal.


ORDER

A separate disability rating of 10 percent for the left foot plantar fasciitis under Diagnostic Code 5284, but no more, is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


